DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A-C, as set forth in the Office action mailed on 10/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/20/2021 is fully withdrawn.  Claims 6-9, directed to Species B-C, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable generic claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Raymond Mah on 05/09/2022. 

The application has been amended as follows: 
Please rejoin claims 6-9

1. (Currently Amended) A system comprising:
	a gas sensor having: a pump cell that adjusts an oxygen concentration in a detection target gas introduced into a gas chamber by application of a voltage; and a sensor cell that detects a concentration of a specific gas component from the detection target gas after the adjustment of the oxygen concentration by the pump cell, and
	a gas sensor control device that is applied to the gas sensor and that performs a control related to the gas sensor,
	wherein the gas sensor control device comprises one or more CPUs, and the one or more CPUs is configured to:
	perform a first voltage switching by which to switch an applied voltage to the pump cell to increase the oxygen concentration in the gas chamber and a second voltage switching by which to switch the applied voltage to decrease the oxygen concentration in the gas chamber after the execution of the first voltage switching;
	in at least one of a state having undergone the first voltage switching and a state having undergone the second voltage switching, calculate an output change parameter indicating a change in output of the sensor cell according to the first voltage switching or the second voltage switching, the output change parameter being based on a gradient of sensor cell current of the sensor cell during [[the]]a transient change when the first voltage switching or the second voltage switching is carried out;
	calculate a concentration difference parameter indicating a concentration difference in the oxygen concentration or in the concentration of the specific gas component in the detection target gas between before the execution of the first voltage switching and after the execution of the second voltage switching;
	perform deterioration determination in which a deterioration state of the sensor cell is determined based on the calculated output change parameter; and
	determine whether the deterioration determination of the sensor cell is valid based on the calculated concentration difference parameter.

2. (Currently Amended) The system according to claim 1, wherein,
	the one or more CPUs is configured to calculate, as the concentration difference parameter, an output difference in the pump cell or an output difference in the sensor cell between before the execution of the first voltage switching and after the execution of the second voltage switching, and
	determine the deterioration state of the sensor cell based on the calculated output change parameter and the calculated output difference in the pump cell or the output difference in the sensor cell.

3. (Previously Presented) The system according to claim 2, wherein the one or more CPUs is configured to set the applied voltage to the pump cell at the execution of the second voltage switching to be the same as the applied voltage to the pump cell before the execution of the first voltage switching.

4. (cancelled)

5. (Currently Amended) The system according to claim 1, wherein, when not determining that the deterioration determination of the sensor cell is [[not]] valid, the one or more CPUs is configured to again perform the first voltage switching and the second voltage switching, and [[at the]]after repeated switchings, determine the deterioration state of the sensor cell again based on the calculated output change parameter and the calculated concentration difference parameter. 

6. (Previously Presented) The system according to claim 1, wherein the one or more CPUs is configured to correct a result of the deterioration determination of the sensor cell based on the calculated concentration difference parameter. 

7 (Previously Presented) The system according to claim 6, wherein, when the concentration difference parameter corresponds to the oxygen concentration or the concentration of the specific gas component that becomes greater after the execution of the second voltage switching than before the execution of the first voltage switching, the one or more CPUs is configured to correct the result of the deterioration determination of the sensor cell for a degree of deterioration to become lower. 

8. (Currently Amended) The system according to claim 6, wherein, when the concentration difference parameter corresponds to the oxygen concentration or the concentration of the specific gas component that becomes smaller after the execution of the second voltage switching than before the execution of the first voltage switching, the one or more CPUs is configured to correct the result of the deterioration determination of the sensor cell for [[the]]a degree of deterioration to become higher. 

9. (Currently Amended) The system according to claim 1, wherein the one or more CPUs is configured to:
	perform a plurality of voltage switching cycles including the first voltage switching and the second voltage switching at predetermined time intervals, and
	determine the deterioration state of the sensor cell based on, among the calculated concentration difference parameters in the plurality of voltage switching cycles, the output change parameter in the voltage switching cycle with [[the]]a smallest concentration difference. 

10. (Currently Amended) The system according to claim 1, comprising: 
	the one or more CPUs is configured to determine whether at least one of the oxygen concentration and the concentration of the specific gas component in the detection target gas is in a stable state in which a fluctuation amount per unit time is equal to or less than a predetermined value; and 
	permit the execution of the first voltage switching and the execution of the second voltage switching on condition that the concentration is in [[a]]the stable state. 

11. (Currently Amended) The system according to claim 1, wherein,
	the gas sensor is an exhaust sensor that detects the concentration of the specific gas component in an exhaust gas as the detection target gas emitted from an internal combustion engine,
	the gas sensor control device is enabled to communicate with an engine control device to perform a control of the internal combustion engine or a control of an exhaust system in the internal combustion engine, and
	the one or more CPUs is configured to transmit the result of the deterioration determination to the engine control device on condition that the calculated concentration difference parameter corresponds to the concentration difference smaller than a predetermined value. 

12. (Currently Amended) The system according to claim 1, wherein,
	the gas sensor is an exhaust sensor that detects the concentration of the specific gas component in an exhaust gas as the detection target gas emitted from an internal combustion engine,
	the gas sensor control device is enabled to communicate with an engine control device to perform a control of the internal combustion engine or a control of an exhaust system in the internal combustion engine, and
	the one or more CPUs is configured to transmit the result of the deterioration determination and information on the calculated concentration difference parameter to the engine control device. 

13. (Currently Amended) The system according to claim 1, wherein, when determining that the deterioration determination of the sensor cell is valid, the one or more CPUs is further configured to calculate a deterioration rate of the sensor cell.

14. (Previously Presented) The system according to claim 13, wherein the one or more CPUs is further configured to:
determine a normalized gradient based on the gradient of the sensor cell current; and 
use the normalized gradient to calculate the deterioration rate of the sensor cell.

15. (Previously Presented) The system according to claim 13, wherein the one or more CPUs is further configured to:
determine an emission abnormality based on the deterioration rate of the sensor cell and at least one output of the gas sensor.

Examiner Note: Please note the Examiner’s amendment above includes a colon after “comprising” in Claim 1, line 1; a comma after “wherein” in Claim 2, line 1; a colon after “configured to” in Claim 9, line 2; a comma after “wherein” in Claim 11, line 1; a comma after “wherein” in claim 12, line 1; and a comma after “wherein” in Claim 13, line 1. This note is for purposes of clarity and is meant to clarify the amendments provided above. 

Allowable Subject Matter
Claims 1-3, and 5-15 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the patent eligibility under 35 U.S.C. § 101, Applicant’s arguments are persuasive. The claims are determined to be drawn to eligible subject matter under 35 U.S.C. § 101. 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “in at least one of a state having undergone the first voltage switching and a state having undergone the second voltage switching, calculate an output change parameter indicating a change in output of the sensor cell according to the first voltage switching or the second voltage switching, the output change parameter being based on a gradient of sensor cell current of the sensor cell during a transient change when the first voltage switching or the second voltage switching is carried out; calculate a concentration difference parameter indicating a concentration difference in the oxygen concentration or in the concentration of the specific gas component in the detection target gas between before the execution of the first voltage switching and after the execution of the second voltage switching; and perform deterioration determination in which a deterioration state of the sensor cell is determined based on the calculated output change parameter”. 
The closest prior art of record is considered to be Kayama et al. (WO 2015/040843 A1, references made to English equivalent US 2016/0223488 A1).
Kayama discloses a microcomputer 41 that controls gas sensor 10 [Para. 0083; Fig. 2] having: a pump cell 31 that faces chamber 14 and adjusts an oxygen concentration in a detection target gas introduced in to the gas chamber by application of voltage Vp [Para. 0032; Fig. 1]; a sensor cell 35 that is located in second chamber 16 and detects NOx concentration in the second chamber after adjustment of the oxygen concentration by the pump cell 31 in the first chamber 14 [Para. 0033; Fig. 1], and that performs a control related to the gas sensor (voltage Vs is applied across the sensor cell 35 and the current Is measured and used to calculate the NOx gas concentration [Paras. 0038 and 0042; Figs. 1 and 3b]). Kayama further teaches wherein at timing t1 the pump cell voltage Vp is at a first level and at t2 the voltage is decreased “first voltage switching” and the pump cell current Ip decreases at time T2 by ΔIp, indicating an increase in oxygen concentration in the gas chamber 14 shown in Fig. 6, and at time t3 the pump cell voltage Vp is increased back to the original voltage and the pump cell current Ip increases again, indicating a decrease in the oxygen concentration in the gas chamber 14 [Paras. 0064-0067; Fig. 6] where the change in the pump cell current ΔIp is calculated [Paras. 0064-0068; Figs. 5-7; Note from Fig. 5 that the ΔIp is calculated in step S18 after the voltage change has occurred in step S13], the output change amount ΔIs is calculated after the voltage switching wherein Is is the sensor cell 35 current and represents the concentration of the specific gas in the detection target gas [Paras. 0038, 0064-0068, 0071; Figs. 5-7] and a deterioration diagnosis of the sensor cell 35 is performed by using the output change amounts ΔIp and ΔIs before and after the instruction changing Vp has been sent [Para. 0067; Fig. 7].
Applicant argues in the Remarks filed 04/06/2022 that:
Kayama fails to disclose that the output change parameter is based on a gradient of sensor cell current of the sensor cell during the transient change when the first voltage switching or the second voltage switching is carried out and that a deterioration state of the sensor cell is determined based on the calculated output change parameter. Kayama further fails to disclose determining whether the deterioration determination of the sensor cell is valid based on the calculated concentration difference parameter.
Kayama further fails to disclose determining whether the deterioration determination of the sensor cell is valid based on the calculated concentration difference parameter.

Applicant’s arguments are convincing. Kayama teaches wherein the values of the change in the pump current is a step change from a first value to a second value and is not a gradient/transient change. As shown in Kayama Fig. 6 below, the ΔIp and ΔIs values are calculated based upon a first steady state value after t1 and a second steady state value after t2. 

    PNG
    media_image1.png
    469
    470
    media_image1.png
    Greyscale

In contrast to Kayama Fig. 6, the instant claims require that the “the output change parameter being based on a gradient of sensor cell current of the sensor cell during a transient change when the first voltage switching or the second voltage switching is carried out”. As shown in instant Fig. 4 below, the output change parameter is calculated during a gradient/transient state during the transitions between steady state values (i.e., the gradients A11 and A22 as outlined in the instant specification Pg. 32). 

    PNG
    media_image2.png
    482
    594
    media_image2.png
    Greyscale

There is no teaching, suggestion or motivation in the art to modify Kayama such that the method is performed based upon measured values during a gradient/transient state with a reasonable expectation of success. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-3 and 5-15 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida et al. (US 20140238853 A1) discloses a gas sensor control device wherein a deterioration determination is made based upon an initial value and a final value during a transient response by comparing a normal product to a deteriorated product. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795